Per Curiam.

To the extent that this record purports to include an appeal from the order of January 24, 1972, we note that no notice of appeal therefrom is included in the record, and it is therefore not separately before us. The issues raised thereby have been considered on the appeal from the final judgment and order. We find no basis for disturbing the determination by the learned court below.
*345The final judgment should be affirmed, with $25 costs; order filed November 1,1971 should be affirmed, without costs.
Concur — Quinn, J. P., Streit and Markowitz, JJ.
Final judgment affirmed, etc.